

FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED
LOAN AND SERVICING AGREEMENT
THIS FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of September 9, 2019 (this “Amendment”), is entered into among PROSPECT
CAPITAL FUNDING LLC, a Delaware limited liability company (the “Borrower”), the
Lenders (as defined in the Loan Agreement referred to below) and KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), in its capacity as facility agent for the
Lenders (in such capacity, the “Facility Agent”).
PRELIMINARY STATEMENTS
Reference is made to that certain Sixth Amended and Restated Loan and Servicing
Agreement, dated as of August 1, 2018 (as amended, supplemented or otherwise
modified as of the date hereof and immediately prior to the effectiveness of
this Amendment, the “Loan Agreement”), among the Borrower, Prospect Capital
Corporation, as Servicer, the Lenders party thereto, the Managing Agents party
thereto, U.S. Bank National Association, as Calculation Agent, Paying Agent and
Documentation Agent, the Facility Agent, and KeyBank, as Syndication Agent,
Structuring Agent, Sole Lead Arranger and Sole Bookrunner. Unless otherwise
defined herein, terms used herein shall have the meanings assigned in the Loan
Agreement.
The parties hereto have agreed to amend the Loan Agreement on the terms and
conditions set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to Loan Agreement. Effective as of the date hereof, subject
to the satisfaction of the conditions precedent set forth in Section 2 below,
the Loan Agreement is hereby amended as follows:
(a)    Clause (ix) of the definition of “Eligible Loan” contained in Annex I to
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
(ix)    the Loan, together with the related Loan Documents, is fully assignable
to the Borrower, the Facility Agent and any transferee of the Facility Agent (in
each case subject only to (A) the right of the applicable Obligor to consent to
the assignment of such Loan so long as the terms of the applicable agreements
and other documents do not allow such consent to be unreasonably withheld or
delayed, and such Obligor shall not have such a right to consent if a payment
event of default (with respect to principal or interest) with respect to such
Loan or an insolvency proceeding or bankruptcy proceeding event of default
(however denominated) with respect to the primary Obligor shall have occurred
and be continuing, (B) prohibition on transfer to, or to a competitor or private
equity sponsor of, the Obligor, or any Affiliate of any of the foregoing, (C)
prohibition on transfer





--------------------------------------------------------------------------------







to any “defaulting lender” (or similar concept, however denominated) or
“defaulting agent” (or similar concept, however denominated), or any Affiliate
of any of the foregoing, (D) limitation on the number of transferees or lenders
at any one time, (E) the right of the agent to consent to the assignment of such
Loan, so long as (1) if the Loan is agented by a Person other than the Servicer
or any Affiliate of the Servicer, the terms of the applicable agreements and
other documents do not allow such consent to be unreasonably withheld or delayed
or (2) if the Loan is agented by the Servicer or any Affiliate of the Servicer,
(x) any right of the agent to consent to the assignment of such Loan by the
Borrower and its assignees and successors has been waived in writing by such
agent to the fullest extent that it may do so in accordance with applicable law
and such waiver shall remain in effect until either (I) the Servicer or any
Affiliate of the Servicer is no longer the agent or (II) the Borrower is no
longer the holder, owner, purchaser or lender with respect to such Loan and the
assignee or successor, if any, shall have agreed in writing to terminate such
waiver, and (y) a copy of such waiver (which shall constitute a Loan Document
with respect to such Loan) has been delivered to the Custodian as a part of the
related Loan File, (F) prohibition on transfer to other lenders to the
applicable Obligor or specified institutions or other Persons or any Affiliate
of any of the foregoing, (G) prohibition on assignment to natural persons,
family trusts and other personal investment vehicles, (H) prohibition on
assignment to private equity, mezzanine lending and venture capital firms, (I)
prohibition on assignment to lenders, or lenders that have any Affiliates, in
either case that (1) are, or are deemed to be, “net short” lenders (or any
similar term), or any Affiliates of any of the foregoing, (2) are in breach, or
are deemed to be in breach, of any representation regarding the status of such
lenders or Affiliates as “net short” lenders (or any similar term), or (3)
cannot or otherwise decline to represent that such lenders or Affiliates are not
“net short” lenders (or any similar term), or any Affiliates of any of the
foregoing under clauses (I)(1), (2) or (3), (J) prohibition on assignment to, or
to any Affiliates of, any agent or arranger in respect of such Loan that is or
was, or are or were, at any time engaged directly or indirectly in a sale of the
Obligor or any of the Obligor’s affiliates as a sell-side representative, and
(K) any limitations on assignability which shall have been consented to by the
Facility Agent in its reasonable discretion);
(b)    The definitions of “Minimum Tangible Net Worth”, “Noteless Loan”,
“Permitted Covenant-Lite Loan”, “Scheduled Maturity Date” and “Scheduled
Revolving Period Termination Date” contained in Annex I to the Loan Agreement
are hereby amended and restated in their entireties to read, respectively, as
follows:
Minimum Tangible Net Worth: With respect to the Servicer as at the end of any
fiscal quarter during each fiscal year, the sum of (i) $2,300,000,000 plus (ii)
75% of the Net Proceeds of all Equity Issuances by the Servicer or any
subsidiary of the Servicer (other than Equity Issuances to the Servicer or a
subsidiary of the Servicer) after the Sixth Restatement Effective Date.


- 2 -

--------------------------------------------------------------------------------







Noteless Loan: A Loan with respect to which (i) the underlying Loan Documents do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan and (ii) the Borrower has not received a
promissory note from such Obligor.
Permitted Covenant-Lite Loan: A Covenant-Lite Loan that either: (a) is part of a
loan facility that either (i) incorporates a revolving loan that includes (x) a
financial covenant (such as a leverage or fixed charge coverage covenant) or (y)
a Springing Liquidity Test, or (ii) is secured by substantially all of the
collateral securing a stand-alone Asset Based Revolver; or (b) (i) contains a
cross default provision to, or is pari passu with, another loan by the Obligor
forming part of the same loan facility that contains an Incurrence Covenant and
a Maintenance Covenant and (ii) the holders of the subject Loan have the right
to enforce and to exercise remedies in the event of a breach of such Incurrence
Covenant or Maintenance Covenant. “Incurrence Covenant” means a covenant by the
relevant Obligor to comply with one or more financial covenants only upon the
occurrence of certain actions of such Obligor including, but not limited to, a
debt issuance, dividend payment, share purchase, merger, acquisition or
divestiture.
Scheduled Maturity Date: The first anniversary of the Revolving Period
Termination Date (or, in each case if such day is not a Business Day, the next
preceding Business Day).
Scheduled Revolving Period Termination Date: September 9, 2023 or such later
date as mutually agreed among the Borrower, the Facility Agent, the Servicer and
each Lender.
SECTION 2.    Effective Date Conditions Precedent. The amendments set forth in
Section 1 above shall become effective on the date (the “Effective Date”) as of
which:
(i)    the Facility Agent shall have received counterpart signature pages to
this Amendment duly executed and delivered by the Borrower, the Facility Agent
and the Lenders and consented to by the Servicer and the Backup Servicer;
(ii)    the Facility Agent shall have received counterpart signature pages to
the Sixth Amended and Restated Lenders Fee Letter, dated as of the date hereof,
duly executed and delivered by each party thereto;
(iii)    the Facility Agent shall have received counterpart signature pages to
the Third Amendment to Fourth Amended and Restated Custody Agreement, dated as
of the date hereof (the “Custody Agreement Amendment”), duly executed and
delivered by each party thereto;
(iv)    the representations and warranties set forth in Sections 3 and 4 below
shall be true and correct in all material respects as of the Effective Date, as
though made on and as of such date; and


- 3 -

--------------------------------------------------------------------------------







(v)    the Facility Agent shall have received such other documents, instruments,
agreements, certificates and legal opinions as the Facility Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement, on or prior to the Effective Date, each in form and substance
satisfactory to the Facility Agent.
SECTION 3.    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants on the date hereof and on the Effective Date that
(a)    The Borrower has the limited liability company power and authority to
execute and deliver this Amendment and to carry out its terms and the terms of
the Transaction Documents to which it is a party. This Amendment constitutes
and, as of the Effective Date, the Loan Agreement, as amended hereby, will
constitute, the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
(b)    The representations and warranties of the Borrower contained in the Loan
Agreement or in the other Transaction Documents to which the Borrower is a party
are true and correct in all material respects as of the date hereof, with the
same effect as though made on such date (after giving effect to this Amendment),
except to the extent such representation or warranty expressly relates only to a
prior date.
(c)    No Unmatured Termination Event or Revolving Period Termination Event has
occurred and is continuing.
SECTION 4.    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants on the date hereof and on the Effective Date
that:
(a)    The Servicer has the corporate power and authority to execute and deliver
this Amendment and to carry out its terms and the terms of the Transaction
Documents to which it is a party. This Amendment constitutes and, as of the
Effective Date, the Loan Agreement, as amended hereby, will constitute, the
legal, valid and binding obligations of the Servicer enforceable against the
Servicer in accordance with their respective terms, except as such
enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
(b)    The representations and warranties of the Servicer contained in the Loan
Agreement or in the other Transaction Documents to which the Servicer is a party
are true and correct in all material respects as of the date hereof, with the
same effect as though made on such date (after giving effect to this Amendment),
except to the extent such representation or warranty expressly relates only to a
prior date.
(c)    No Unmatured Termination Event or Revolving Period Termination Event has
occurred and is continuing.


- 4 -

--------------------------------------------------------------------------------







SECTION 5.    Miscellaneous.
(a)    The Lenders party to this Amendment hereby consent to and direct the
Facility Agent to consent to the amendments to the Custody Agreement set forth
in, and direct the Facility Agent and the Documentation Agent to enter into, the
Custody Agreement Amendment.
(b)    Effective as of the date hereof, (i) certain financial institutions are
executing Joinder Agreements and shall become Lenders party to the Loan
Agreement, (ii) certain Lenders are executing Commitment Increase Agreements and
shall increase their Commitments under the Loan Agreement, (iii) certain Lenders
shall decrease their Commitments, and (iv) Peapack-Gladstone Bank (the
“Terminating Lender”) shall cease to be a Lender and a party to the Loan
Agreement. The Borrower, the Servicer and the Lenders hereby consent to such
changes, and on the date hereof each Lender and the Terminating Lender shall
sell to the other Lenders (as determined by the Facility Agent), and each Lender
shall purchase from the other Lenders and the Terminating Lender (as so
determined by the Facility Agent) an interest in the outstanding Advances, for a
purchase price equal to the portion of the principal balance sold and purchased,
so that, after giving effect to such sale and purchase, as nearly as practical,
the aggregate Advances funded by each Lender Group are proportional to the
aggregate Commitments of the Committed Lenders in the Lender Groups.
(c)    This Amendment may be amended, modified, terminated or waived only as
provided in Section 12.1 of the Loan Agreement, as amended hereby.
(d)    Except as expressly modified as contemplated hereby, the Loan Agreement
is hereby confirmed to be in full force and effect in accordance with its terms
and is hereby ratified and confirmed. This Amendment is intended by the parties
to constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder. This Amendment shall constitute a Transaction Document.
(e)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns under the
Loan Agreement.
(f)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by electronic transmission (including via
e-mail or other facsimile transmission) shall be effective as delivery of a
manually executed counterpart of this Amendment.
(g)    In case any provision in or obligation under this Amendment shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


- 5 -

--------------------------------------------------------------------------------







(h)    This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any Fee Letters.
(i)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH OTHER
SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF. EACH OF THE PARTIES HERETO,
THE SERVICER AND, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY, EACH OTHER
SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
(j)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
[Signature pages follow]




- 6 -